Citation Nr: 1035683	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from June 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 Decision Review Officer (DRO) 
decision by the Department of Veterans Affairs (VA) Medical and 
Regional Office (RO) Center in Wichita, Kansas.

The Board notes that the Veteran submitted a substantive appeal 
for the issue of entitlement to service connection for peripheral 
neuropathy.  However, a review of the record shows that in April 
2009, during the pendency of this appeal, the Board denied 
entitlement to service connection for a neurologic disability, 
including peripheral neuropathy.  There is no evidence of record 
that the Veteran appealed that decision and it became final in 
April 2010.  The issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for peripheral neuropathy has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
this issue, and it is referred to the RO for appropriate action.  


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to an increased disability 
rating for PTSD is decided.  

In an August 2010 statement from the Veteran's representative, it 
was noted that at the Veteran's July 2008 PTSD VA examination, 
the examiner did not have access to the Veteran's claims files 
for review.  Therefore, the Veteran's representative requested 
that the Veteran be afforded another VA examination.

A review of the July 2008 VA examination report shows that the 
examiner did review the Veteran's VA Medical Center electronic 
medical record before the examination, but that the claims files 
were not available for review.  

A review of the record shows that the Veteran has submitted 
several statements regarding his various PTSD stressors and their 
effects on him.  It is unknown the extent to which the Veteran 
shared this information with the VA examiner at the time of his 
July 2008 VA examination.  

Therefore, the Veteran should be afforded a new VA examination to 
determine the current level of severity of all impairment 
resulting from his PTSD.

Additionally, the evidence of record shows that the Veteran does 
receive periodic treatment at the VA Medical Center.  The most 
current treatment note of record is from February 2010.  Current 
treatment notes should be obtained before a decision is rendered 
in this case.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected PTSD.  The 
claims files must be made available to and 
reviewed by the examiner.  The RO or the 
AMC should ensure that the examiner 
provides all information required for 
rating purposes.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to an initial disability 
rating in excess of 10 percent for PTSD 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


